          Case 3:15-cr-02820-BAS Document 97 Filed 09/30/20 PageID.459 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                             Case No. 15-cr-02820-BAS-1
12                                      Plaintiff,
                                                           ORDER DENYING MOTION TO
13            v.                                           REDUCE SENTENCE (ECF No. 89)
14   JULIAN GARCIA,
15                                   Defendant.
16
17            On February 21, 2019, the Court sentenced Defendant Julian Garcia to 33 months in
18   custody. (ECF No. 77.) Mr. Garcia self-surrendered to begin serving this sentence on May
19   29, 2019. (ECF No. 84.) He now moves to reduce the sentence to time served because of
20   the risks he faces due to COVID-19. (ECF No. 89 (“Defendant’s Motion”).) The
21   Government opposes. (ECF No. 93 (“Government’s Response”).) For the reasons stated
22   below, the Court DENIES Mr. Garcia’s motion.
23   I.       BACKGROUND
24            “From approximately March 2012 to March 2014, Mr. Garcia managed the
25   payments of unlawful kickbacks . . . to [chiropractor] Dr. Steven Rigler . . . in exchange
26   for Dr. Rigler’s referrals of patients.” (ECF No. 40 (“PSR”) ¶ 8.) “From approximately
27   March 2014 to October 2014 . . . [he] manag[ed] unlawful per-patient kickback payments
28   in exchange for referrals by chiropractor Dr. J.C.” (PSR ¶ 10.) Beginning in October 2014,

                                                     -1-
                                                                                        15cr2820
       Case 3:15-cr-02820-BAS Document 97 Filed 09/30/20 PageID.460 Page 2 of 4



 1   Mr. Garcia became a provider of durable medical equipment (“DME”) and offered doctors
 2   $50.00 per patient referred for his DME. (PSR ¶¶ 11–12.) Mr. Garcia generated $3.5
 3   million dollars providing DME to patients referred by doctors because of Garcia’s payment
 4   of kickbacks. (PSR ¶ 15.)
 5         At the time he was interviewed by Probation, Mr. Garcia noted that he suffered from
 6   sleep apnea, but that, since he has lost weight, he has not needed to use a machine to sleep
 7   at night as often. (PSR ¶ 69.) He reported being otherwise healthy, a claim confirmed by
 8   review of his Bureau of Prison (“BOP”) medical records. (PSR ¶ 71; Government’s
 9   Response, Exh. 6.) In February 2020, Mr. Garcia was prescribed Triamcinole cream twice
10   daily for 14 days for a skin rash. (Id.)
11         On May 5, 2020, Mr. Garcia tested positive for the coronavirus. (Government’s
12   Response, Exh. 6.) He displayed symptoms consistent with this diagnosis. (Id.) On May
13   16, 2020, he was retested and tested negative. (Id.) He is now listed as “COVID-19—
14   recovered.” (Id.) Nonetheless, Mr. Garcia claims he still experiences respiratory problems
15   and headaches. (Defendant’s Motion.) He states, “My lungs have not fully recovered and
16   [I] have been scheduled for testing and a[n] x-ray of my chest by medical.” (Id.) On July
17   30, 2020, Mr. Garcia was seen by medical staff for these complaints. His temperature was
18   normal, and his heartbeat had a regular rate and rhythm. (Government’ Response, Exh. 6.)
19   He was then scheduled for chest x-rays and an EKG, all of which came back normal. (Id.)
20   Mr. Garcia submitted a request to Lompoc staff asking for compassionate release on July
21   16, 2020. (Government’s Response, Exh. 4.) There is no indication that Lompoc staff or
22   the Warden responded to this request.
23   II.   ANALYSIS
24         Under 18 U.S.C. § 3582(c)(1)(A), a court may, in certain circumstances, modify or
25   reduce a defendant’s term of imprisonment, after he has exhausted his administrative
26   remedies, if “considering the factors set forth in [18 U.S.C.] section 3553(a),” the court
27   finds, as relevant here, that “extraordinary and compelling reasons warrant such a
28   reduction” and “such a reduction is consistent with applicable policy statements issued by

                                                 -2-
                                                                                          15cr2820
       Case 3:15-cr-02820-BAS Document 97 Filed 09/30/20 PageID.461 Page 3 of 4



 1   the Sentencing Commission.” United States v. Ng Lap Seng, __F. Supp. 3d__, 2020 WL
 2   2301202, at *7 (S.D.N.Y. 2020). As the movant, the defendant bears the burden to
 3   establish that he is eligible for a sentence reduction. United States v. Holden, __ F. Supp.
 4   3d__, 2020 WL 1673440, at *3 (D. Or. 2020).
 5         A.     Exhaustion
 6         Section 3582 provides two alternative routes to exhaustion. In the first, a petitioner
 7   files a petition, which is acted on by the Warden, and the petitioner proceeds to continue
 8   to fully exhaust his or her administrative remedies by appealing this refusal from the
 9   Warden. In the second, the Warden takes no action, 30 days lapse and, because of the
10   Warden’s failure to act, the petitioner may proceed without fully exhausting his or her
11   administrative remedies.
12         Mr. Garcia appears to have satisfied the second route. He filed a request for
13   compassionate release, which was not acted on for 30 days. Thus, Mr. Garcia has
14   exhausted his administrative remedies.
15         B.     Extraordinary and Compelling Reasons
16         Mr. Garcia argues that he has demonstrated “extraordinary and compelling reasons”
17   for his release, because Lompoc has been severely affected by COVID-19, he is still
18   experiencing symptoms from his bout with the virus, and “a second wave of COVID-19
19   can pose a serious risk to my health or prove fatal.” Although it is true that Lompoc has
20   been severely hit with COVID-19 cases, Mr. Garcia fails to provide any evidence that
21   contracting the virus would lead to a serious risk to his health or prove fatal. There is no
22   evidence that he has any of the pre-existing conditions that would make COVID-19
23   particularly dangerous, and, in fact, he appears to have recovered from the virus without
24   severe consequences. Mr. Garcia’s claim that his use of Triamcinole cream causes him to
25   have an immune system deficiency is not supported by any medical support, nor do the
26   medical records support his claim, since they reflect that he was prescribed the cream for
27   14 days back in February. (Government’s Response, Exh. 6.)
28

                                                 -3-
                                                                                          15cr2820
       Case 3:15-cr-02820-BAS Document 97 Filed 09/30/20 PageID.462 Page 4 of 4



 1   III.   CONCLUSION
 2          Because Mr. Garcia has failed to show that “extraordinary and compelling
 3   reasons” justify his request for immediate release, the Court DENIES Mr. Garcia’s
 4   Motion to Reduce Sentence (ECF No. 89).
 5          IT IS SO ORDERED.
 6
 7   DATED: September 29, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-
                                                                                       15cr2820
